Name: Commission Regulation (EEC) No 3386/90 of 26 November 1990 re-establishing the levying of customs duties on products of categories 23 (order No 40.0230) and 37 (order No 40.0370), originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3897/89 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries
 Date Published: nan

 27. 11 . 90 Official Journal of the European Communities No L 327/13 COMMISSION REGULATION (E|EC) No 3386/90 of 26 November 1990 re-establishing the levying of customs duties on products of categories 23 (order No 40.0230) and 37 (order No 40.0370), originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3897/89 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3897/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of textile products originating in developing countries ('), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3897/89 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of products of categories 23 (order No 40.0230) and 37 (order No 40.0370), originating in Indo ­ nesia, the relevant ceiling amounts to 293 and 268 tonnes ; Whereas on 15 March and 10 April 1990 respectively imports of the products in question into the Community, originating in Indonesia, a country covered by preferential tariff arrangements, reached and were charged against the ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Indonesia, HAS ADOPTED THIS REGULATION : Article 1 As from 30 November 1990 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3897/89 , shall be re-established in respect of the follo ­ wing products, imported into the Community and origi ­ nating in Indonesia : Order No Category(unit) CN code Description 40.0230 40.0370 23 (tonnes) 37 (tonnes) 5508 20 10 5510 11 00 5510 12 00 5510 20 00 5510 30 00 5510 90 00 5516 11 00 5516 12 00 5516 13 00 5516 14 00 5516 21 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 31 00 5516 32 00 5516 33 00 5516 34 00 5516 41 00 5516 42 00 5516 43 00 5516 44 00 5516 91 00 5516 92 00 5516 93 00 5516 94 00 5803 90 50 ex 9505 00 70 Yarn of staple or waste artificial fibres, not put up for retail sale Woven fabrics of artificial staple fibres (') OJ No L 383, 30 . 12. 1989, p . 45. No L 327/14 Official Journal of the European Communities 27. 11 . 90 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 November 1990. For the Commission Christiane SCRIVENER Member of the Commission